          Case 5:20-cv-03297-JWL Document 6 Filed 01/25/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

HENRY RIVERA RODRIGUEZ,

               Petitioner,

               v.                                           CASE NO. 20-3297-JWL

ROBERT GUADIAN, et al.,

               Respondents.

                                MEMORANDUM AND ORDER

       This matter is a petition for writ of habeas corpus filed under 28 U.S.C. § 2241.

Petitioner is currently detained at the Chase County Jail in Cottonwood Falls, Kansas, on the

authority of the Enforcement and Removal Operations (“ERO”), Immigration and Custom

Enforcement (“ICE”), a sub agency of the U.S. Department of Homeland Security (“DHS”).

Petitioner seeks immediate release from custody, asserting that his continued detention pending

removal has exceeded the six-month period considered presumptively reasonable. The Court

issued an Order to Show Cause (Doc. 2), Respondents filed an Answer and Return (Doc. 3), and

Petitioner filed a Traverse (Docs. 4, 5).

I. Background

       Petitioner is a native and citizen of Venezuela. (Doc. 3–1, at ¶ 5) (Declaration of

Deportation Officer Larry J. Similton) (“Similton Decl.”). Petitioner was previously removed

from the United States on November 17, 2014, pursuant to 8 U.S.C. § 1227(a)(2)(A)(iii) for

committing an aggravated felony. Id., ¶¶ 10-14. U.S. Border Patrol apprehended Petitioner in

2018 after he illegally reentered the United States in violation of 8 U.S.C. § 1326(a). Id., ¶ 15.

Petitioner was extradited to Kansas pursuant to an outstanding warrant, served time in the

custody of the Kansas Department of Corrections, and then was released to ICE pursuant to an


                                                1
          Case 5:20-cv-03297-JWL Document 6 Filed 01/25/21 Page 2 of 7




ICE immigration detainer on December 2, 2019. Id., ¶¶ 15-18. On that same date, ICE issued a

decision and order to reinstate Petitioner’s prior order of removal pursuant to 8 U.S.C.

§ 1231(a)(5) and 8 C.F.R. § 241.8. Id., ¶ 19. Petitioner has remained in ICE custody at the Chase

County Jail since December 2, 2019. Id., ¶ 18.

       After notice and an opportunity for Petitioner to submit evidence to support his release

from ICE custody and a Post Order Custody Review conducted before the end of Petitioner’s 90-

day removal period, Field Office Director Robert Guadian issued a Decision to Continue

Detention of Petitioner on February 25, 2020, while awaiting a response from Venezuela

regarding Petitioner’s travel document. Similton Dec., ¶ 20, 22-23. ICE continued to monitor its

request for a travel document and the likelihood it would be issued. Id., ¶¶ 21, 24.

       Petitioner’s custody status was again reviewed on April 29, 2020, and a Transfer

Checklist was submitted to the Headquarters Post-Order Detention Unit on May 26, 2020, for a

180-day Post Order Custody Review determination. Id., ¶¶ 25-29. On June 11, 2020, Removal

and International Operations (“RIO”)—Western Hemisphere Unit Chief Annette D. Joseph

issued a Decision to Continue Detention, explaining that Petitioner will not be released at that

time because, in part, Petitioner’s criminal history, which includes convictions for robbery and

battery, shows he is a risk to public safety and ICE expects to receive Petitioner’s travel

document soon. Id., ¶¶ 7-8, 30-32.

       On June 12, 2020, ERO received a travel document for Petitioner from the Embassy of

Venezuela. Similton Dec., ¶ 33. The travel document was issued on May 25, 2020, with an

expiration date of August 25, 2020. Id. However, during this time, Venezuela restricted and/or

ceased all private and commercial flights due to the COVID-19 pandemic and, as a result,

Venezuela was on hold for removals from the United States. Similton Dec., ¶ 36. Venezuela later



                                                 2
          Case 5:20-cv-03297-JWL Document 6 Filed 01/25/21 Page 3 of 7




announced in December 2020 that limited commercial flights were available.

       Petitioner’s Transfer Checklist was submitted for a 270-day Post Order Custody Review

on August 21, 2020, but Headquarters Post-Order Detention Unit delayed issuing a decision on

the matter because Venezuela was on hold for removals due to the COVID-19 pandemic.

Similton Dec., ¶¶ 34-36. Petitioner’s Transfer Checklist was again submitted for a 360-day Post

Order Custody Review on November 6, 2020, and a Decision to Continue Detention regarding

both the 270-day and 360-day Post-Order Custody Reviews was issued on November 16, 2020,

with an explanation that Petitioner did not meet the criteria for release set forth in 8 C.F.R.

§ 241.4(e) because Petitioner’s criminal history shows that he is a risk to public safety and ICE

ERO is in possession of a travel document issued by the Embassy of Venezuela to facilitate

Petitioner’s removal. Id., ¶¶ 38-40. The 360-day Post Order Custody Review Transfer Checklist

was updated on December 7, 2020, and a Decision to Continue Detention was issued on that

same date with an explanation identical to the previous decision. Id., ¶¶ 41-43. On December 21,

2020, another Decision to Continue Detention was issued with the same explanation. Id., ¶ 45.

       Respondents allege that since flights to Venezuela have now resumed from a select few

countries, it is anticipated that ERO will be able to either remove Petitioner to Venezuela or

escort him to a last port destination (e.g. Mexico) and visually observe Petitioner board an

outbound plane destined to Venezuela to effect Petitioner’s removal. Id., ¶ 37. ERO is currently

organizing a removal flight for Venezuelan citizens, including Petitioner, with a tentative

removal date scheduled to occur before January 31, 2021. Id., ¶ 44. The Embassy of Venezuela

has verified that Petitioner is a citizen of Venezuela, has agreed to issue a travel document and

passport once travel has been scheduled to facilitate Petitioner’s removal from the United States,

and has confirmed the expiration of Petitioner’s travel document will not affect Petitioner’s



                                                3
             Case 5:20-cv-03297-JWL Document 6 Filed 01/25/21 Page 4 of 7




removal. Id.

II. Discussion

          To obtain habeas corpus relief, a petitioner must demonstrate that “[h]e is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S. C. § 2241(c)(3).

The federal district courts have habeas corpus jurisdiction to consider the statutory and

constitutional grounds for immigration detention that are unrelated to a final order of removal.

Demore v. Kim, 538 U.S. 510, 517–18 (2003); see also Soberanes v. Comfort, 388 F.3d 1305,

1310 (10th Cir. 2004) (“Challenges to immigration detention are properly brought directly

through habeas.”) (citing Zadvydas v. Davis, 533 U.S. 678, 687–88 (2001)).

          Upon the entry of a final removal order, the matter enters the “removal period,” and the

statutory authority for detention shifts to 8 U.S.C. § 1231. After an order of removal becomes

administratively final, the Attorney General “shall detain the alien” during the 90-day removal

period established under 8 U.S.C. § 1231(a)(2). See Zadvydas, 533 U.S. at 683; Morales-

Fernandez v. INS, 418 F.3d 1116, 1123 (10th Cir. 2005). Generally, the government is required

to remove the alien held in its custody within the 90-day removal period.                         See 8 U.S.C.

§ 1231(a)(1)(A)–(B).

          While the government may detain an “inadmissible” or criminal alien beyond the

statutory removal period, see 8 U.S.C. § 1231(a)(6),1 the government may not detain such an

alien indefinitely. Zadvydas, 533 U.S. at 699. Instead, the detention of an alien subject to a final


1
    Section 1231(a)(6) provides that:
                   An alien ordered removed who is inadmissible under section 1182 of this title, removable under
                   section 1227(a)(1)(C), 1227(a)(2), or 1227(a)(4) of this title or who has been determined by the
                   Attorney General to be a risk to the community or unlikely to comply with the order or removal,
                   may be detained beyond the removal period and, if released, shall be subject to terms of
                   supervision in paragraph (3).

Petitioner was previously removed pursuant to 8 U.S.C. § 1227(a)(2)(A)(iii), and his prior order of removal was
reinstated pursuant to 8 U.S.C. § 1231(a)(5) and 8 C.F.R. § 241.8.

                                                         4
          Case 5:20-cv-03297-JWL Document 6 Filed 01/25/21 Page 5 of 7




order of removal for up to six months is presumptively reasonable in view of the time required to

accomplish removal. Id. at 701. Beyond that period, if the alien shows that there is “no

significant likelihood of removal in the reasonably foreseeable future, the Government must

respond with evidence sufficient to rebut that showing.” Id. Furthermore, as the period of

detention grows, “what counts as the ‘reasonably foreseeable future’ conversely would have to

shrink.” Id. The six-month presumption does not mean that every alien must be released after

that time, but rather an alien may be detained “until it has been determined that there is no

significant likelihood of removal in the reasonably foreseeable future.” Id.

       Although Petitioner has been detained in excess of the presumptively reasonable six-

month period, he must show that there is no significant likelihood of removal within the

reasonably foreseeable future. Petitioner alleged in his Petition that he has been detained for

over one year after the reinstatement of his order of removal; Venezuela is refusing to accept

detainees being removed from the United States; and although Venezuela authorized Petitioner’s

removal around May 26, 2020, that removal never occurred and the authorization expired on

August 25, 2020. Petitioner asserts that Venezuela has closed its doors to all travel from the

United States due to the COVID-19 pandemic. Petitioner met the initial burden under Zadvydas

by showing, at the time he filed this action on November 30, 2020, that he had been held for

more than six months following the order of removal without any significant likelihood of

removal in the reasonably foreseeable future.

       The burden therefore shifted to Respondents to rebut that showing. Respondents assert

that Venezuela has not refused to accept Petitioner; to the contrary, Venezuela previously issued

a travel document to facilitate Petitioner’s removal and has recently indicated its intent to

provide an updated travel document to replace the one that expired. Respondents allege that



                                                5
              Case 5:20-cv-03297-JWL Document 6 Filed 01/25/21 Page 6 of 7




since flights to Venezuela have now resumed from a select few countries, it is anticipated that

ERO will be able to either remove Petitioner to Venezuela or escort him to a last port destination

(e.g. Mexico) and visually observe Petitioner board an outbound plane destined to Venezuela to

effect Petitioner’s removal. Respondents state that “ICE ERO anticipates a tentative removal

date scheduled to occur before January 31, 2021.” (Doc. 3, at 12.)

           Petitioner argues that Respondents have only shown a theoretical path to removal, noting

that the Venezuelan airport remains closed to flights from the United States.             Petitioner also

points to a January 20, 2021 Memorandum by the Acting Secretary of DHS, placing a 100-day

moratorium on removals.

           The website for the U.S. Embassy, Venezuela, states that commercial flights are

operating and that on January 18, the Venezuelan Civil Aviation Authority (INAC) announced

that commercial flights are now limited to Mexico, Panama, the Dominican Republic, Turkey

and Bolivia.2 The effect of the implementation of the January 20, 2021 Memorandum is unclear.

The Memorandum provides that:

                    No later than February 1, 2021, the Acting Director of ICE shall
                    issue written instructions with additional operational guidance on
                    the further implementation of this removal pause. The guidance
                    shall include a process for individualized review and consideration
                    of the appropriate disposition for individuals who have been
                    ordered removed for 90 days or more, to the extent necessary to
                    implement this pause. The process shall provide for assessments of
                    alternatives to removal including, but not limited to, staying or
                    reopening cases, alternative forms of detention, custodial
                    detention, whether to grant temporary deferred action, or other
                    appropriate action.




2
    See https://ve.usembassy.gov/covid-19-information/ (last visited January 21, 2021).


                                                           6
           Case 5:20-cv-03297-JWL Document 6 Filed 01/25/21 Page 7 of 7




U.S. Department of Homeland Security Memorandum, Review of and Interim Revision to Civil

Immigration Enforcement and Removal Policies and Priorities, January 20, 2021, p. 4.3 The

Court is also aware that the Memorandum provides that “[t]hese guidelines and priorities are not

intended to, do not, and may not be relied upon to create any right or benefit, substantive or

procedural, enforceable at law by any party in any administrative, civil, or criminal matter.” Id.

        Respondents state that ICE ERO anticipates a tentative removal date scheduled to occur

before January 31, 2021. Because this anticipated removal date is in the near future, and the

Acting Director of ICE will be submitting instructions and guidance on implementation of the

removal pause by February 1, the Court will grant the parties an opportunity to submit status

reports after those upcoming dates.

        IT IS THEREFORE BY THE COURT ORDERED that the parties shall file status

reports by February 8, 2021.

        IT IS FURTHER ORDERED that pursuant to Fed. R. Civ. P. 25(d), the Clerk is

directed to substitute Robert M. Wilkinson as the current Acting Attorney General, and to

substitute David Pekoske as the current Acting Secretary of DHS.

        IT IS SO ORDERED.

        Dated January 25, 2021, in Kansas City, Kansas.



                                                   s/ John W. Lungstrum
                                                   JOHN W. LUNGSTRUM
                                                   UNITED STATES DISTRICT JUDGE




3https://www.dhs.gov/sites/default/files/publications/21_0120_enforcement-memo_signed.pdf (last visited Jan. 22,
2021).

                                                       7
